UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number 3235-0058 Expires: March 31, 2006 Estimated average burden hours per response2.50 000-31225 SEC FILE NUMBER 29381 l101 CUSIP NUMBER (Check One): o Form10-K o Form 20-F o Form 11-K x Form 10-Q o Form N-SAR o Form N-CSR For Period Ended: June30, 2003 oTransition Report on Form10-K oTransition Report on Form20-F oTransition Report on Form11-K oTransition Report on Form10-Q oTransition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Enterra Energy Corp. Full Name of Registrant Suite 2600, 500 - 4th Avenue S.W. Address of Principal Executive Office (Street and Number) Calgary, Alberta, Canada T2P 2V6 City, State and Zip Code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) x (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountants statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach Extra Sheets if Needed) The Company Quarterly Report on Form 10-QSB for the quarter ended June 30, 2003 cannot be filed within the prescribed time period because the Company is experiencing delays in the collection of certain information required to be included in the Form 10-QSB. The Form 10-QSB will be filed as soon as reasonably practicable and in no event later than the fifth calendar day following the prescribed due date. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Luc Chartrand (403) 263-0262 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s).YesxNoo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?YesoNox If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. As set forth in the Companys Current Report on Form8-K filed July21, 2003, the Companys management and KPMGLLP (its predecessor independent accountants) informed the Board of Directors that the Company had not completely accounted for a $600,000 compensation agreement entered into during the second quarter of fiscal year 2002. Of the aggregate amount of this liability, the Company believes that approximately $200,000 was accounted for in the wrong period of fiscal year 2002 and approximately $300,000 was not reflected in the Companys financial statements for fiscal year 2002 or any interim period. The impact on previously issued quarterly results included in its Quarterly Report on Form10-QSB for the three and six months ended June30, 2002 has yet to be determined as of the date of this filing. Enterra Energy Corp. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. DateAugust 15, 2003 By/s/Luc Chartrand Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representatives authority to sign on behalf of the registrant shall be filed with the form.
